Citation Nr: 0122237	
Decision Date: 09/10/01    Archive Date: 09/19/01

DOCKET NO.  99-07 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to dependency and indemnity compensation pursuant 
to the provisions of 38 U.S.C.A. § 1151.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel



INTRODUCTION

The veteran had active duty from October 1942 to December 
1945, and died in November 1995.  The appellant, who is the 
veteran's widow, appealed a September 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, that denied her claim of entitlement to 
dependency and indemnity (DIC) compensation under the 
provisions of 38 U.S.C.A. § 1151.  In July 1999, the 
appellant withdrew her previous request for a hearing before 
a Member of the Board of Veterans' Appeals (Board).

Preliminarily, the Board observes that, in April 1995, the 
veteran submitted a claim for an increased disability rating 
for his service-connected hearing loss.  In a May 1995 letter 
to the veteran, the RO said that his disability compensation 
was "amended," although a rating decision is not of record.  
In a letter received at the RO in October 1995, the veteran 
referred to the "long processing of [the] application 
requesting my obtaining my original 100% disability 
compensation."  The veteran said he could not understand 
"the delay of reinstatement as I was awarded 100% 
[disability compensation] at discharge" and "my disability 
was [n]ever increased."  A statement from a VA physician, 
dated the following day, is to the effect that the veteran 
was terminally ill, and a report of contact (VA Form 119) 
requested "priority processing due to terminal illness."  
Nevertheless, it does not appear that the veteran's claim was 
processed prior to his death, and it may have been pending 
when the appellant submitted an Application for Dependency 
and Indemnity Compensation, Death Pension and Accrued 
Benefits By a Surviving Spouse Or Child (VA Form 21-534) in 
January 1996.  In January 1996, the RO denied the appellant's 
claim of entitlement to service connection for the cause of 
the veteran's death, but a rating decision as to the matter 
of the appellant's potential claim for accrued benefits has 
not been issued.  That accrued benefits matter is referred to 
the RO for appropriate consideration.

Furthermore, in July 1996, the appellant submitted a 
"wrongful death claim" for benefits pursuant to 38 U.S.C.A. 
§ 1151, which was denied by the RO in September 1997.  Her 
October 1997 statement, construed as a notice of 
disagreement, and the February 1999 statement of the case 
addressed her claim under 38 U.S.C.A. § 1151.  Later that 
month, the appellant submitted a substantive appeal on which 
she checked the box indicating that she wanted to appeal 
"all the issues listed on the statement of the case and any 
supplemental statements of the case" that she received.  
Thereafter, in March 2001, the RO issued a supplemental 
statement of the case that included the issues of entitlement 
to DIC under 38 U.S.C.A. § 1151, service connection for the 
cause of the veteran's death, and eligibility for Dependents' 
Educational Assistance under 38 U.S.C. Chapter 35.   However, 
the appellant's subsequent statement, received in April 2001, 
reasserted her contentions regarding her 38 U.S.C.A. § 1151 
claim, but did not address the issues of entitlement to 
service connection for the cause of the veteran's death and 
educational assistance under Chapter 35.  Accordingly, the 
Board will confine its consideration to the issue as set 
forth on the first page of this decision.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001)) became law.  This statute 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminated the concept 
of a well-grounded claim and superseded the decision of the 
United States Court of Appeals for Veterans Claims in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, 14 Vet. App. 174 (2000) (per curiam order), which 
had held that VA could not assist in the development of a 
claim that was not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA § 7(a), 114 Stat. at 
2099-2100.  See generally Holliday v. Principi, 14 Vet. 
App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  Therefore, for these reasons, a 
remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  In this regard, we further note 
that the Secretary of Veterans Affairs has issued new 
regulations to implement the VCAA, which are found at 66 Fed. 
Reg. 45,620-632 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).

The veteran died in November 1995.  The death certificate 
indicates that he died due to respiratory failure due to, or 
as a likely consequence of, terminal advanced lung cancer due 
to or as a likely consequence of chronic obstructive 
pulmonary disease (COPD).  

As noted above, in January 1996, the RO denied the 
appellant's claim of entitlement to service connection for 
the cause of the veteran's death.  In July 1996, she filed a 
claim for DIC benefits under 38 U.S.C.A. § 1151; she contends 
that such benefits are warranted based on treatment the 
veteran received at the Olin E. Teague Veterans Hospital in 
Temple, Texas.  She maintains that, while the VA hospital in 
Marlin, Texas, treated the veteran for pneumonia in 1990, he 
died in 1995 from terminal lung cancer that started in scar 
tissue of his lung that the Teague VA medical facility failed 
to diagnose.  In statements in support of her claim, she 
contends that the veteran had "walking pneumonia" when he 
was discharged from the Marlin VA hospital, which ultimately 
necessitated the 1991 left lung decortication he underwent at 
the VA medical center in Temple, Texas.  She further 
maintains that the Temple VA medical center's failure to 
provide X-ray studies during outpatient treatment allowed 
cancer to develop in the veteran's scarring, which was 
residual of the left lung decortication that ultimately led 
to his death.

A review of the claims folder reveals that, in June 1996, the 
RO requested that a 38 U.S.C.A. § 1151 "development letter" 
be sent to the VA medical centers in Temple and Marlin, 
Texas, requesting pertinent treatment records regarding the 
veteran, although only a copy of the RO's record request to 
the VA medical center in Temple is of record.  A February 
1997 AMIE (Automated Medical Information Exchange) form 
reflects the RO's request for VA medical records from the VA 
facility in Marlin, although no records were evidently 
received.  In April 1997, the appellant submitted numerous VA 
medical records, dated from 1991 to 1995, regarding the 
veteran's treatment at the Teague VA medical center in 
Temple, some duplicative of those previously received.

In September 1997, the RO denied the appellant's claim, and 
her notice of disagreement was received the next month.  A 
December 1997 deferred rating decision notes that a treating 
facility failed to comply with the RO's record request and 
that a another request should be made, although it is unclear 
whether this was done.  Thus, it is uncertain whether the RO 
has obtained all pertinent treatment records regarding the 
veteran's treatment and subsequent death.  Additional records 
of the veteran's VA medical treatment may provide probative 
evidence related to the appellant's claim, and are deemed to 
be in the constructive possession of VA adjudicatory 
personnel.  Accordingly, this case will be returned to the RO 
to obtain additional VA medical records.  See Dunn v. West, 
11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet.App. 611 
(1992).

Further, the medical records reflect that, in May 1990, VA 
treated the veteran for pneumonia with massive pleural 
effusion on the left side at the VA medical center in Marlin.  
He was transferred to the VA medical center in Temple and 
hospitalized until September 1990 for treatment of COPD with 
severe emphysema and asthmatic bronchitis.  In July 1991, he 
underwent left lung decortication.  When the veteran was 
hospitalized in September 1993 for treatment of iron 
deficiency anemia due to atrial gastrectomy, records indicate 
a "chest exam was normal" and, in May 1994, when he was 
hospitalized by VA for hernia repair, the medical record 
indicates that a chest X-ray showed left lung decortication 
and COPD.  An April 1995 outpatient record indicates that the 
veteran had lung cancer of an unknown type, for which a 
biopsy was requested.  According to a May 1995 VA radiology 
oncology report, the veteran had squamous cell carcinoma of 
the left lower lobe that involved the chest wall and was 
discovered within the "the last few months".  The record 
notes that the veteran had a history of tobacco use of 30 to 
40 packs of cigarettes a year, and had stopped smoking 
several years before.  The RO has not requested a VA advisory 
medical opinion regarding the appellant's claim.

As noted above, the appellant submitted her claim of 
entitlement to DIC benefits under 38 U.S.C.A. § 1151 in July 
1996.  The February 1999 statement of the case contains the 
regulations applicable to claims received by VA prior to 
October 1, 1997, and the March 2001 supplemental statement of 
the case contains new statutory language applicable as of 
October 1, 1997.  This is significant, due to recent changes 
in the law applicable to compensation claims under 
section 1151.  See Bernard v. Brown, 4 Vet. App. at 384.

The appellant submitted her claim of entitlement to DIC 
benefits under 38 U.S.C.A. § 1151 in July 1996, following the 
decision of the court in Gardner v. Derwinski, 1 Vet. App. 
584 (1991), aff'd sub nom. Gardner v. Brown, 5 F.3d 1456 
(Fed. Cir. 1993), aff'd sub nom. Brown v. Gardner, 513 U.S. 
115, 115 S. Ct. 552 (1994).  38 U.S.C.A. § 1151 provides 
that, where a veteran suffers an injury or aggravation of an 
injury resulting in additional disability by reason of VA 
hospitalization or medical or surgical treatment, 
compensation shall be awarded in the same manner as if such 
disability were service connected.  The applicable regulation 
provides that, in determining whether additional disability 
resulted from a disease or injury or an aggravation of any 
existing disease or injury suffered as a result of VA 
hospitalization or medical or surgical treatment, it will be 
necessary to show that such additional disability is actually 
the result of such disease, or injury or aggravation of an 
existing disease or injury, and not merely coincidental 
therewith.  38 C.F.R. § 3.358(c).

In the case of Boeck v. Brown, 6 Vet. App. 14 (1993), the 
United States Court of Appeals for Veterans Claims indicated 
that the veteran needed to provide medical evidence in 
support of his assertion that he had sustained additional 
disability as a result of treatment by VA.




At the time the appellant filed her claim for compensation 
under section 1151, there was no requirement that the 
increased disability be caused by fault on the part of VA.  
Subsequently, section 1151 was amended to include a 
requirement of fault for claims filed on or after October 1, 
1997.  Pub. L. No. 104-204, § 422(a), 110 Stat. 2926 (Sept. 
26, 1996), codified at 38 U.S.C.A. § 1151 (West Supp. 2001); 
see also VAOPGCPREC 40-97 (Dec. 31, 1997).  As this claim was 
filed prior to that change, however, the version of the law 
that did not require a finding of fault on the part of VA is 
for application in this case.  The appellant is not required 
to show negligence, error in judgment or other fault in the 
medical treatment furnished by VA to the veteran from 1991 to 
1995.  See Brown v. Gardner, supra.

Accordingly, this case is REMANDED to the RO for 
the following actions: 
1. The RO should contact the appellant 
and ask her to identify the exact 
dates of VA treatment that she is 
alleging support her claim for DIC 
benefits under the provisions of 
38 U.S.C.A. § 1151.  The RO should 
make all reasonable efforts to obtain 
the additional relevant VA treatment 
records pertinent to the veteran's 
care at VA medical centers and 
hospitals in Marlin and Temple, Texas, 
that are not already of record, and 
any additional records identified by 
the appellant.

2. Then, the RO should request that the 
veteran's claims file be reviewed by a 
VA physician knowledgeable in 
oncology, who can provide an advisory 
medical opinion regarding the 
appellant's claim.  The physician is 
requested to review all the medical 
evidence and indicate whether it is at 
least as likely as not that the 
evidence demonstrates evidence of 
terminal lung cancer prior to April 
1995 and if it is at least as likely 
as not that the veteran's death is 
shown to be related to VA medical 
treatment.

3. The RO should then review the claims 
file and ensure that all notification 
and development action required by the 
Veterans Claims Assistance Act of 
2000, and implementing regulations, is 
completed.  In particular, the RO 
should ensure that the new 
notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (now 
codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107 (West 
Supp. 2001)) are fully complied with 
and satisfied. 

4. Thereafter, the RO should take 
adjudicative action on the appellant's 
claim of entitlement to dependency and 
indemnity compensation pursuant to 38 
U.S.C.A. § 1151, as that statute 
existed at the time of the appellant's 
July 1996 claim and prior to its 
amendment in October 1997.  If the 
benefit sought on appeal remains 
denied, the appellant and the 
appellant's representative should be 
provided a supplemental statement of 
the case (SSOC).  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations 
considered pertinent to the issue 
currently on appeal since the March 
2001 supplemental statement of the 
case.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory  Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
final decision of the Board of Veterans' Appeals is 
appealable to the United States Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary order 
and does not constitute a final decision of the Board on the 
merits of the appeal.  38 C.F.R. § 20.1100(b) (2000).


